Title: The Moroccan-American Treaty of Peace and Friendship, [28 June 1786]
From: Adams, John
To: 


     
      
       In the Name of Almighty God.
       [28 June 1786]
      
      This is a Treaty of Peace & Friendship, established between Us and the United States of America, which is confirmed & which we have ordered to be written in this Book & sealed with our Royal Seal at our Court of Morocco, on the twenty fifth day of the blessed Month of Shaban in the Year one thousand two Hundred, trusting in God it will remain Permanent.
      
       .1.
       We declare that both Parties have agreed that this Treaty consisting of twenty five Articles, shall be inserted in this Book, & delivered to the Honorable Thomas Barclay, the Agent of the United States now at our Court, with whose Approbation it has been made & who is duly authorized on their Part, to treat with us concerning all the Matters contained therein.—
      
      
       .2.
       If either of the Parties shall be at War with any Nation whatever, the other Party shall not take a Commission from the Enemy, nor fight under their Colors.
      
      
       .3.
       If either of the Parties shall be at War with any Nation whatever, & take a Prize belonging to that Nation, & there shall be found on board Subjects or Effects belonging to either of the Parties, the Subjects shall be set at Liberty & the Effects returned to the Owners; & if any goods belonging to any Nation with whom either of the Parties shall be at war, shall be loaded on Vessels belonging to the other Party, they shall pass free & unmolested without any Attempt being made to take or detain them.—
      
      
       .4.
       A Signal or Pass shall be given to all Vessels belonging to both Parties, by which they are to be known when they meet at Sea, & if the Commander of a Ship of War of either Party, shall have other Ships under his Convoy, the Declaration of the Commander shall alone be sufficient to exempt any of them from examination—
      
      
      
       5
       If either of the Parties shall be at War & shall meet a Vessel at Sea belonging to the other, it is agreed that if an examination is to be made, it shall be done by sending a Boat with two or three Men only, & if any Gun shall be fired and any injury done without Reason, the offending Party shall make good all Damages—
      
      
       .6.
       If any Moor shall bring Citizens of the United States or their Effects to His Majesty, the Citizens shall immediately be set at Liberty & the Effects restored & in like Manner, if any Moor not a Subject of these Dominions, shall make Prize of any of the Citizens of America or their Effects, & bring them into any of the Ports of His Majesty, they shall be immediately released as they will then be considered as under His Majesty’s Protection.—
      
      
       .7.
       If any Vessel of either Party shall put into a Port of the other & have occasion for Provisions or other Supplies, they shall be furnished without any interruption or molestation—
      
      
       .8.
       If any Vessels of the United States shall meet with a Disaster at Sea & put into one of our Ports to repair, she shall be at Liberty to land & reload her Cargo without paying any Duty whatever.—
      
      
       .9.
       If any Vessel of the United States shall be cast on shore on any Part of our Coasts, she shall remain at the Disposition of the owners, & no one shall attempt going near her without their Approbation, as she is then considered particularly under our protection; & if any Vessel of the United States shall be forced to put into our Ports by Stress of Weather or otherwise, she shall not be compelled to land her Cargo, but shall remain in tranquillity untill the Commander shall think proper to proceed on his Voyage—
      
      
       .10.
       If any Vessel of either of the Parties shall have an engagement with a Vessel belonging to any of the Christian Powers, within Gunshot of the Ports of the other, the Vessel so engaged shall be defended & protected as much as possible untill she is in safety; And if any American Vessel shall be cast on shore on the Coast of

Wadnoon or any Coast thereabout, the people belonging to her shall be protected and Assisted untill, by the help of God, they shall be sent to their Country.
      
      
       .11.
       If we shall be at War with any Christian Power & any of our Vessels sail from the Ports of the United States, no Vessel belonging to the Enemy shall follow untill twenty four hours after the departure of our Vessels, & the same Regulation shall be observed, towards the American Vessels sailing from our Ports. be their Enemies Moors or Christians
      
      
       .12.
       If any ship of War belonging to the United States shall put into any of our Ports, she shall not be examined on any Pretence whatever, even though she should have fugitive Slaves on Board, nor shall the Governor or Commander of the Place, compel them to be brought on shore, under any Pretext, nor require any payment for them.
      
      
       .13.
       If a Ship of War of either Party shall put into a Port of the other & salute, it shall be returned from the Fort, with an equal Number of Guns, not with more or less.—
      
      
       .14.
       The Commerce with the United States shall be on the same footing as is the Commerce with Spain, or as that with the most favored Nation for the time being; & their Citizens shall be respected & esteemed & have full Liberty to pass & repass our Country & Sea Ports, whenever they please without interruption.
      
      
       .15.
       Merchants of both Countrys shall employ only such interpreters & such other Persons to Assist them in their Business as they shall think proper. No Commander of a Vessel shall transport his Cargo on board another Vessel, he shall not be detained in Port, longer than he may think proper; and all Persons employed in loading or unloading Goods, or in any other Labor whatever, shall be paid at the customary Rates, not more & not Less.
      
      
       .16.
       In Case of a War between the Parties, the Prisoners are not to be made Slaves, but to be exchanged one for another, Captain for

Captain, Officer for Officer and one private Man for another; & if there shall prove a difficiency on either side it shall be made up by the Payment of one hundred Mexican Dollars for each Person wanting. And it is agreed that all Prisoners shall be exchanged in twelve Months from the time of their being taken, & that this Exchange may be effected by a Merchant, or any other Person authorized by either of the Parties.
      
      
       .17.
       Merchants shall not be compelled to buy or sell any kind of Goods, but such as they shall think proper, & may buy & Sell all sorts of Merchandise, but such as are prohibited to the other Christian Nations—
      
      
       .18.
       All Goods shall be weigh’d & examined, before they are sent on board; & to avoid all detention of Vessels no examination shall afterwards be made, unless it shall be first proved, that contraband Goods have been sent on board; in which Case the Persons who took the contraband Goods on board shall be punished according to the Usage & Custom of the Country & no other Person whatever shall be injured, nor shall the Ship or Cargo incur any Penalty or damage whatever.—
      
      
       .19.
       No Vessel shall be detained in Port on any pretence whatever, nor be obliged to take on board any Article without the Consent of the Commander, who shall be at full Liberty to agree for the freight of any Goods he takes on board—
      
      
       .20.
       If any of the Citizens of the United States or any Persons under their Protection, shall have any Disputes with each other, the Consul shall decide between the Parties, & whenever the Consul shall require any aid or Assistance from our Government to enforce his Decisions, it shall be immediately granted to him.—
      
      
       .21.
       If a Citizen of the United States shall kill or wound a Moor, or on the contrary if a Moor shall kill or wound a Citizen of the United States, the Law of the Country shall take place & equal Justice Shall be rendered the Consul assisting at the Tryal; & if any

Delinquent shall make his escape, the Consul shall not be answerable for him in any Manner whatever—
      
      
       .22.
       If an American Citizen shall die in our Country and no Will shall appear, the Consul shall take Possession of his Effects, & if there shall be no Consul, the Effects shall be deposited in the hands of some Person worthy of Trust, untill the Party shall appear who has a right to demand them; But if the Heir to the Person deceased be present, the property shall be delivered to him without interruption, & if a Will shall appear, the Property shall descend agreable to that Will, as soon as the Consul shall declare the validity thereof.
      
      
       .23.
       The Consuls of the United States of America, shall reside in any sea Port of our Dominions that they shall think proper; & they shall be respected & enjoy all the Privileges which the Consuls of any other Nation enjoy; & if any of the Citizens of the United States shall contract any Debts or engagements, the Consul shall not be in any manner accountable for them, unless he shall have given a promise in writing for the payment or fulfilling thereof, without which promise in writing no application to him for any redress shall be made.—
      
      
       .24.
       If any differences shall arrise by either Party infringing on any of the Articles of this Treaty, Peace and Harmony shall remain notwithstanding in the fullest force, untill a friendly Application shall be made for an Arrangement, & untill that Application shall be rejected, no Appeal shall be made to Arms; & if a War shall break out between the Parties, Nine Months shall be granted to all the Subjects of both Parties to dispose of their Effects & retire with their Property; And it is further declared, that whatever indulgences in Trade or otherwise shall be granted to any of the Christian Powers, the Citizens of the United States shall be equally entitled to them.
      
      
       .25.
       This Treaty shall continue in full force with the Help of God, for fifty Years—
       We have delivered this Book into the Hands of the beforementioned Thomas Barclay, on the first day of the blessed Month of Ramadan in the Year One thousand two hundred.—
       
       I Certify that the annexed is a true copy of the Translation made by Isaac Cardoza Nuñez, Interpreter at Morocco, of the Treaty between the Emperor of Morocco and the United States of America.—
       
        Thos Barclay
       
      
     
     
      Translation of the additional Article
      
       Grace to the only God.
      
      I the underwritten, the Servant of God, Taher Ben Abdelkack Fennish, do certify that His Imperial Majesty my Master (whom God preserve) having concluded a Treaty of Peace and Commerce with the United States of America has ordered me the better to compleat it and in addition of the tenth Article of said Treaty to declare, “that if any Vessel belonging to the United States shall be in any of the Ports of His Majesty’s Dominions or within Gunshot of his Forts, she shall be protected as much as possible and no Vessel whatever, belong either to Moorish or Christian Powers with whom the United States may be at War, shall be permitted to follow or engage her, as we deem the Citizens of America our good Friends.[”]
      And in obedience to his Majesty’s Commands I certify this Declaration by putting my hand and Seal to it, on the Eighteenth Day of Ramadan in the Year One thousand two hundred—
      
       (signed)The Servant of the King my Master whom God preserveTaher Ben Abdelhack Fennish.
      
     
     
      I Certify that the Above is a True Copy of the Translation Made at Morocco by Isaac Cardoza Nunes Interpreter of a Declaration Made and signed by Sidi Hage Tahar Fennish in Addition to the Treaty between the Emperor of Morocco and the United States of America which Declaration the said Tahar Fennish Made by the Express Directions of His Majesty—
      
       Thos Barclay
      
     
     
      Note, The Ramadan of the Year of Hegira 1200 Commenced on the 28th. of June in the Year of our Lord 1786—
     
    